DETAILED ACTION
This is in response to the RCE filed on May 23, 2022 and the amendment filed on December 7, 2021. Claims 2-3, 8-9 and 14-15 have been canceled. Claims 1, 4-7, 10-13 and 16-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered. 
Information Disclosure Statement
The references listed in the IDS filed on May 23, 2022 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Allowable Subject Matter
Claims 1, 4-7, 10-13 and 16-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and similar claim 7, the closest art, Jing et al. CN 109 242 500 A (BAIDU ONLINE NETWORK TECHNOLOGY BEWING CO LTD) 18 January 2019 (2019-01-18) (see E3159.750 (F). EP), in view of Loetjoenen et al. (US 20170169352 A1) (2017-06-15). 
Jing discloses a method comprising: receiving, by a client device, a verification request comprising an interaction identifier (a lightweight node requests and receives blocks from a first node to verify the validity of a blockchain transaction and therefore requests the block including the block header and a specific transaction, see par. [6] and [109]), wherein the full node maintains a copy of the blockchain (the first node is a full node in the blockchain network, see par. [50]); generating, by the full node, a sampling of block headers comprising the one or more block headers (the lightweight node obtains N designated blocks from the first node, i.e. the first node generates the set of N blocks including their block header information beforehand, see par. [6] and [11], further should be noted that the wording of this feature is so broad that in its broadest interpretation a sampling block of block headers can be either only a single block header or even the whole blockchain including all block headers); and transmitting, by the full node, the sampling of block headers to the client device (the lightweight node obtains N designated blocks from the first node, i.e. the first node transfers the N designated blocks including their block header information to the lightweight node, the see par. [6] and 11), wherein the client device compares the sampling of block headers to corresponding block headers from one or more other full nodes, based on the comparison, verifies at least one block header of the sampling of block headers (the lightweight node compares the block headers of the blocks obtained from the first node with respective block headers obtained from a second node, see par. [7-8] and [111-112]), and determines that the blockchain maintained by at least the full node is valid in response to verifying the at least one block header of the samplings of block headers (the lightweight node determines whether the specific transaction is valid based the previous comparison of block headers, see par. [8-10]). However, Jing does not explicitly disclose wherein the random sampling is according to a random distribution that is generated based on a probability density function. 
Grendon et al. (U.S Pub. No. 20190188704) discloses a method for processing a trust-based transaction via a blockchain includes receiving data associated with a proposed trust-based transaction including at least a transaction amount and a broker identifier (abstract); processing payment for the transaction amount using the payment data (abstract); identifying a blockchain address associated with a broker corresponding to the broker identifier; generating a digital token (abstract and [0036]), wherein the digital token is unique to the proposed trust-based transaction (abstract and [0027], [0036]); electronically transmitting the generated digital token to a first computing device (abstract and [0036]); and electronically transmitting at least the transaction amount, blockchain address, and at least one of: the generated digital token and data used to generate the generated digital token to a node associated with a blockchain network (abstract, [0007] and [0027]). 
Martino et al. (US 20190081793 A1) disclose generating block chains hash based on the block header and on Merkle roots for each peer of the blockchain (¶[0212]-[0213])  transmitting the block headers to the client device (¶[0213]) and verifying block headers (¶[0112]-[0123]); and determining that a blockchain maintained by at least one of node is valid in response to verifying the at least one block header (¶[0112]).
Loetjoenen et al. (US 20170169352 A1) discloses generating data group of random distribution based on a probability density function (¶[0041] and [0114]).
Tfails to disclose or suggest “receiving a verification request comprising an interaction identifier; generating a random sampling of a number of block headers, wherein the random sampling is according to a random distribution that is generated based on a probability density function; prior to comparing, querying two or more full nodes for random samplings of block headers from the two or more full nodes; receiving the random samplings of block headers from the two or more full nodes; comparing samplings of block headers received from two or more full nodes, wherein the samplings of block headers are random samplings of block headers; based on the comparing, verifying at least one block header of the samplings of block headers; and determining that a blockchain maintained by at least one of the two or more full nodes is valid in response to verifying the at least one block header of the samplings of block headers.”
Regarding independent claim 13: the prior art fails to disclose or suggest “ receiving, by a full node, a query from a client device including a request for one or more block headers from a blockchain, wherein the full node maintains a copy of the blockchain; generating, by the full node, a sampling of block headers comprising the one or more block headers, wherein the samplings of block headers are random samplings of block headers and wherein the client device generates a random sampling of a number of block headers, wherein the client device generates the random sampling according to a random distribution that is based on a probability density function; and transmitting, by the full node, the sampling of block headers to the client device, wherein the client device compares the sampling of block headers to corresponding block headers from one or more other full nodes, based on the comparison, verifies at least one block header of the sampling of block headers, and determines that the blockchain maintained by at least the full node is valid in response to verifying the at least one block header of the samplings of block headers” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
Sarker et al. (US 20190139159 A1) disclose ENERGY OPPORTUNITY OPTIMIZATION SYSTEM.
Oh et al. (US 20190379538 A1) disclose METHOD AND APPARATUS FOR SELECTING DISTRIBUTED CONSENSUS NODE BASED ON PROOF OF NONCE.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANH B THAI/            Primary Examiner, Art Unit 2163                                                                                                                                                                                            

June 1, 2022